Citation Nr: 1219408	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-16 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome, also claimed as Epstein-Barre syndrome.  

2.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, also claimed as Epstein-Barre syndrome.  

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1991.  She also served with the Alabama National Guard and the U.S. Army Reserve from April 1978 to February 2005 with a verified period of active duty for training (ACDUTRA) from June 1978 to September 1978; and presumably other periods of ACDUTRA and inactive duty training (INACDUTRA) service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

The issues of service connection for chronic fatigue syndrome and for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied service connection for fatigue; although properly notified of the denial, the Veteran failed to perfect an appeal of this decision.  

2.  Evidence associated with the claims file since the September 1994 denial relates to an unestablished fact necessary to substantiate the claim for service connection for chronic fatigue syndrome and raises a reasonable possibility of substantiating the claim. 

3.  The evidence of record establishes that the Veteran had military service in the Southwest Asia theater of operations during the Persian Gulf War.  

4.  The evidence of record demonstrates that the Veteran has a chronic fatigue syndrome disorder that is of unknown etiology, but that it likely relates to the Veteran's active duty service in the Southwest Asia theater of operations during the Persian Gulf War. 


CONCLUSIONS OF LAW

1.  The September 1994 RO rating decision that denied the Veteran's service connection claim for fatigue is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, also claimed as Epstein-Barre syndrome; thus, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

3.  The criteria for service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis at present for both reopening the Veteran's claim for service connection for chronic fatigue syndrome and for granting service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, without detriment to the due process rights of the Veteran.  

New and Material Evidence - Laws and Regulations

In this case, the Veteran asserts that she has submitted new and material evidence to reopen her claim of entitlement to service connection for chronic fatigue syndrome, also claimed as Epstein-Barre syndrome, and that the evidence is otherwise sufficient to award service connection for this disability.  



As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim for service connection.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

Chronic Fatigue Syndrome

The Veteran seeks service connection for chronic fatigue syndrome, also claimed as Epstein-Barre syndrome.  The RO previously considered and denied the Veteran's claim for service connection for fatigue in a September 1994 rating decision as the RO found that the evidence did not show any evidence or diagnosis of fatigue.  The Veteran failed to perfect her appeal of this denial.  She filed a timely Notice of Disagreement in July 1995, but she failed to file a timely VA Form 9, Substantive Appeal after a Statement of the Case was issued in August 1995.  As such, the September 1994 rating decision has become final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

At the time of the September 1994 rating decision the evidence of record consisted of partial service treatment records, principally those associated with her period of active duty from September 1990 to August 1991.  

In June 2006, the Veteran filed to reopen her service connection claim for chronic fatigue syndrome, also claimed as Epstein-Barre syndrome.  Relevant evidence added to the claims file since the September 1994 denial includes: additional service treatment records, including the originals of some records submitted earlier and National Guard service treatment records post-active duty in 1991; National Guard personnel records; VA medical records dated from June 1994 to February 2011; medical records related to the Veteran's application for disability benefits from the Social Security Administration (SSA), including private treatment records dated from July 1992 to November 2005; VA examinations dated in June 1994, November 2008, June 2010, and October 2010; a transcript of the Veteran's September 2011 RO hearing; and written submissions from the Veteran and her representative.  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue syndrome, also claimed as Epstein-Barre syndrome.  The evidence submitted subsequent to the September 1994 RO decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  As noted above the claim was denied in September 1994 as the RO found that the evidence did not show any evidence or diagnosis of fatigue (in spite of the fact that the Veteran indicated at discharge that she had fatigue on a July 1991 demobilization/redeployment medical evaluation form).  

The evidence received subsequent to the September 1994 RO decision includes an April 2003 private evaluation (associated with her National Guard treatment records) which shows fatigue syndrome was identified as a past medical problem.  As of April 2003, the Veteran had already served her period of active duty in Saudi Arabia, but was still a reservist with the Alabama Army National Guard.  In addition, during her September 2011 RO hearing, the Veteran testified that she had problems with fatigue since the Gulf War.  She also testified that she was diagnosed with Epstein-Barr syndrome during her Persian Gulf War registry examination and that a private doctor had told her once that Epstein-Barr syndrome and chronic fatigue syndrome were the same thing.  She also claimed that a VA psychiatrist has prescribed medication to manage her sleeping.  See transcript at pp. 7-10.  



In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence related to the question whether she had ever been diagnosed or treated for chronic fatigue since her period of active duty in the Southwest Asia theater of operations during the Persian Gulf War.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for chronic fatigue syndrome, also claimed as Epstein-Barre syndrome, is reopened, and is further addressed below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).   

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 (see 76 Fed. Reg. 81834 (2011)).  38 C.F.R. § 3.317(a)(1) (2011).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under the latter provision.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of the section for a medically unexplained chronic multi symptom illness.  A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs with features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Chronic Fatigue Syndrome

The Veteran seeks service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, also claimed as Epstein-Barre syndrome.  



According to her DD Form 214, the Veteran served in the Southwest Asia theater of operations from January 1990 to July 1991.  Service personnel records indicate that she served as an administrative specialist and ammunition specialist while on active duty in Saudi Arabia with the National Guard in the 638th Ordnance Company of Brewton, Alabama.  There is no indication from her list of decorations and medals that the Veteran ever participated in combat when ordered to active duty in support of Operation Desert Shield/Storm.  

The Veteran's July 1991 active duty discharge examination made no specific findings regarding fatigue or the Epstein-Barre syndrome.  However, on a Southwest Asia demobilization/redeployment medical evaluation form that month she answered in the affirmative when asked if she had fatigue.  

According to the report of the Veteran's subsequent June 1994 Persian Gulf War examination, however, she denied fatigue.  There was no diagnosis of Epstein-Barr syndrome noted.  

The Veteran underwent a VA general examination in October 2010.  She complained of malaise and severe fatigue and reported that she only slept a total of four hours a night and awakened four to six times per night.  She denied any treatment for chronic fatigue or for Epstein-Barre titers she said were demonstrated on a Desert Storm Registry examination undertaken in approximately 1993.  She complained of enlarged lymph nodes in the neck, denied any specific generalized myalgias or a sore throat, but reported a cervical spine muscle pain and intermittent pain to the joints of her hips and knees.  Diagnosis was chronic fatigue syndrome.  

During an October 2010 VA traumatic brain injury clinic evaluation it was noted that the Veteran experienced fatigue or malaise.  It was also noted that she was prescribed Divalproex, Fluoxetine, and Trazodone for depression.  She was assessed, in part, with dyssomnia, a sleeping disorder.  



During her September 2011 RO hearing, the Veteran testified that she had problems with fatigue since the Gulf War.  She also testified that she was diagnosed with Epstein-Barr syndrome during her Persian Gulf War registry examination and that a private doctor had told her once that Epstein-Barr syndrome and chronic fatigue syndrome were the same thing.  She also claimed that a VA psychiatrist has prescribed medication to manage her sleeping.  See transcript at pp. 7-10.  

The Board notes that the Veteran was diagnosed with chronic fatigue syndrome in the October 2010 VA examination and a similar past medical history was noted in an April 2003 evaluation found in her National Guard treatment records.  Moreover, she did serve in Saudi Arabia in the Southwest Asia theater of operations from January 1990 to July 1991, and a redeployment form at the time of discharge noted her fatigue.  Although she testified that she was diagnosed with Epstein-Barre syndrome during her Persian Gulf War Registry examination, the Board's review of that examination report failed to find any such diagnosis.  

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection for this claim may be established under 38 C.F.R. § 3.317.  Under that section, as noted above, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (2011).  The Veteran's service in Saudi Arabia in 1990 and 1991 is included within the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(d)(2).  

The Board notes that the Veteran is service-connected for PTSD which the Board finds lends support and credibility to her complaints of a chronic fatigue syndrome disability after service in the Southwest Asia theater of operations.  



Given the competent and credible evidence of chronic fatigue syndrome, the findings and opinion of the October 2010 VA examiner that the Veteran met the criteria for chronic fatigue syndrome, and the evidence of service in the Southwest Asia theater of operations during the Persian Gulf War, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, attributable to duty in the Southwest Asia theater of operations, is warranted.  38 U.S.C.A. §§ 1117, 5107(b); 38 C.F.R. §§ 3.102, 3.317.  


ORDER

As new and material evidence has been received, the claim for service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, also claimed as Epstein-Barre syndrome, is reopened.  To this extent and this extent only, the appeal is granted.  

Service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is granted, subject to the laws and regulations governing monetary awards.  


REMAND

Unfortunately, a remand of the Veteran's remaining pending claim is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

Concerning the Veteran's claim for service connection for degenerative disc disease of the lumbar spine, her July 1991 discharge examination failed to note any spinal abnormalities.  On her contemporaneous report of medical history, the Veteran checked the "no" box when asked if she ever had recurrent back pain.  In addition, on a Southwest Asia demobilization/redeployment medical evaluation form that month she denied incurring any injuries while in the Southwest Asia region.  

National Guard treatment records include private medical records dated from January 2002 to November 2003 which indicate follow-up for a worker's compensation injury dated in 2000 apparently related to lifting patients at work.  They also indicate that she had complained of low back pain since 2001; that recent X-rays and a MRI scan showed a degenerative disc at the L5-S1 level with annular bulging to the right; and that her chronic right L5 to S1 radiculopathy pain was a work-related injury.  

Her annual National Guard medical certificate dated in September 2003 indicated that she was currently receiving worker's compensation for an on-the-job back injury.  

A line of duty determination dated in October 2003, during a period of ACDUTRA, indicated that the Veteran, who was carrying gear, exacerbated her chronic lower back pain.  Contemporaneous medical records show treatment for a complaint of increased back pain after she carried equipment for 2 to 3 days.  She told the examiner that she had a bulging disc at L2 and L3, according to a July 2003 MRI scan.  Subsequently she was placed on light duty for several days.  

A November 2003 National Guard annual medical certificate noted that the Veteran had a worker's compensation injury from August 2000 to the present.  The Veteran told the reviewer that she had a back problem and bulging discs and was unable to do her military job.  



On an August 2004 medical review board validation/partial mobilization screening checklist, two military physicians noted that the Veteran could not wear load carrying equipment due to back pain.  National Guard personnel records show that the Veteran subsequently was medically disqualified from further service in the Guard for degenerative disc disease.  

Private medical records dated from October 2004 to October 2005 from Baptist Medical Center East show an admission in October 2004 for two days for lumbar fusion surgery.  An admissions note indicated the back injury was employment-related and occurred in November 1999.  They also show an admission for two days in September 2005 for posterior lumbar hardware removal.  An admissions note then indicated her back was injured in April 1995.  

In a signed statement received in March 2008, Sgt. R.C., stated that he witnessed the Veteran fall down on her back while wearing a rucksack and "full moppy suit" while going to a bunker the evening the Persian Gulf War started in January 1991 at log base Charlie in Iraq.  He said that he and the Veteran were in the same unit, the 638th Ordnance Company of Brewton, Alabama, which spent 8 hours in the bunker until the all clear was sounded.  The next day, he said that the Veteran went to a medic for pain pills for her back and legs as there was no clinic or doctor at log base Charlie.  

Social Security Administration (SSA) records associated with the claims file show that the Veteran was denied SSA disability benefits for degenerative disc disease in approximately December 2005.  However, according to the report of the October 2010 VA examiner, the Veteran reported that she has been on SSA disability since approximately 2007.  

Nevertheless, private medical records associated with the Veteran's SSA file showed treatment for her lower back after her active duty discharge in 1991 and before and after her period of ACDUTRA in October 2003.  For example, a private medical record from Southeast Alabama Medical Center showed treatment in November 2000 for back pain from an "old injury from earlier this year."  She also was provided steroid injections for back pain in February 2004, March 2004, and May 2004 with a notation the procedure was covered by worker's compensation.  

An August 2003 private medical record from Health South hospital, the Veteran's employer, noted that she was injured on the job during the course of her duties two years ago while transferring a patient and now complained of chronic low back pain.  

A January 2004 private medical record of Dr. J.C.O. revealed that the Veteran was working at Health South Rehabilitation Hospital in April 2003 and pushing a 500-pound patient in a wheelchair when she injured her back.  Her original injury was said to have occurred at Health South in 2001 when the Veteran was in the process of transferring a patient.  The Veteran also told the examiner that she had no previous problems with her back prior to her injury.  

The Veteran underwent a VA general examination in October 2010 for unemployability.  She complained of increasing problems with her lower back over the past 5 to 10 years and said that she had problems with her lower back during her time as a reservist.  Diagnosis was lumbar spine status post lumbar spine fusion with right lower extremity radiculopathy.  

During her RO hearing in September 2011, the Veteran testified that she fell while running for shelter during a bombing or Scud attack on the first night of the Persian Gulf War while stationed in Saudi Arabia, but did not go to sick call for her back at that time.  See hearing transcript at pp. 2-3.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The RO has adjudicated this claim under two theories: that the Veteran was not entitled to direct service connection for a back injury incurred during her period of active duty in Saudi Arabia and that her back disorder, which pre-existed her period of ACDUTRA in October 2003, was not aggravated during her time as a National Guard reservist.  

Generally, as noted above, in order to prevail on the issue of direct service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection also can be granted for a preexisting disease considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.303, 3.306.  

Concerning the Veteran's claim for service connection for degenerative disc disease of the lumbar spine, the Board notes that she was discharged from the National Guard for this complaint.  Moreover, a line of duty determination in October 2003 indicated that she exacerbated her chronic lower back pain disorder during a period of ACDUTRA and private medical records show that she underwent lumbar fusion surgery a year later in October 2004.  The October 2010 VA examiner diagnosed a spinal disorder, but did not provide a medical opinion on whether any currently diagnosed back disorder was incurred during active duty or aggravated during a period of ACDUTRA.  

The Board observes that the Veteran's testimony and her service comrade's statement about her fall during the Persian Gulf War are competent evidence to show possible in-service occurrence of a disease or injury, because back pain as the result of a fall is a type of disorder capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  The Board also observes that the October 2003 line of duty determination is competent evidence to show possible aggravation of a pre-existing back disorder during a period of ACDUTRA.  

Therefore, on remand, the RO/AMC shall schedule the Veteran for a VA examination of her lumbar spine disorder in order to obtain a medical opinion as to whether any currently diagnosed lumbar spine disorder was incurred during a period of active duty, or whether a pre-existing back disorder was aggravated during her period of ACDUTRA in October 2003.  

As noted above, information in the claims file also indicates that the Veteran may have been awarded SSA disability benefits.  According to the October 2010 VA examination, the Veteran told the examiner that she had been in receipt of SSA disability benefits since 2007.  The Board's review of the voluminous claims file shows SSA records, in both paper and CD-ROM form, were twice associated with the claims file.  A review of this material shows that after the denial of SSA disability benefits in December 2005, the Veteran requested a hearing before a SSA administrative law judge in February 2006.  However, even though the most recent CD was created in March 2010, there is no further adjudicative activity noted in the file or on the CD-ROMs.  

When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that on remand the RO/AMC should attempt to obtain and associate with the claims file a copy of SSA's latest determination on the Veteran's claim, if such is available.  

Private medical records associated with the SSA file indicated that the Veteran sustained one or more work-related injuries to her back while a licensed practical nurse at Health South Rehabilitation Hospital in Dothan, Alabama.  On remand, any such worker's compensation records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and her representative and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for her back disorder and whose records are not found within the claims file.  Of particular interest are any outstanding records of evaluation and/or treatment from the VA clinic at Pensacola, Florida, for the period from February 2011 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  

2.  The RO/AMC shall clarify with the Social Security Administration (SSA) whether the Veteran was granted SSA disability benefits for degenerative disc disease of the lumbar spine after she filed a hearing request in February 2006, and associate with the claims file any additional medical and decisional records added to her SSA file after such date.  

3.  The RO/AMC also shall inquire of the Veteran and her representative when she was in receipt of worker's compensation (W/C) benefits due to on-the-job injuries.  The RO/AMC also is to obtain the W/C records, including medical records upon which any W/C claim was based, from her former employer, the Health South Rehabilitation Hospital of Dothan, Alabama.  

4.  After receipt of the requested information, the RO/AMC shall schedule the Veteran for an appropriate examination of her claim for service connection for degenerative disc disease of the lumbar spine.  The claims file must be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important information gleaned therefrom, in an examination report.  All necessary tests and studies shall be conducted.  The examiner shall address the following opinion requests:

(a) Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed lumbar spine disability originated with any event or incident during the Veteran's period of active service from September 1990 to August 1991, such as her claimed fall while running to a bunker when hostilities broke out in the Persian Gulf War in January 1991.  


(b) If not, whether it is at least as likely as not that any currently diagnosed lumbar spine disability was aggravated (permanently worsened) by an increase in disability during her period of ACDUTRA in October 2003 beyond the natural progression of the disease.  

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records and the Veteran's lay assertions.  

5.  Thereafter, the RO/AMC shall readjudicate the Veteran's remaining claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


